Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/090,432 application filed on October 1, 2018.  After a preliminary amendment, claims 1, 2, 5-16, 18-22 are currently amended.  Claims 23-41 are new.  Claims 1, 5-16 and 18-42 are drawn to an apparatus.  Claim 2 is directed to a method.  Claims 1, 2, 5-16 and 18-41 are pending and are fully considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 10/01/2018.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
In the patentability analysis of apparatus or system claims, aspects or limitations Examiner interprets as functional are generally italicized whereas aspects interpreted as structural components are normally bolded.  The bold font and italics are shown when the structure and function are initially introduced though not necessarily repeated, particularly in 
For the method claim, the bolded portions also represent structural aspects of the claim.  The italicized portions represent one or more portions of the manipulative steps.  If a prior art device, in its normal and usual operation necessarily performs a manipulative step or the method claimed, then Examiner will consider the particular manipulative step to be disclosed by the prior art device.  That is, when the prior art device is the same as a device described in Applicant’s specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  MPEP §2112.02.  
The apparatus claims require only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if 
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
One may interpret limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Objections
Claims 1, 2, 5-16, 18-22 and 23-41 are objected to because of the following informalities:  Claim 2 recites “providing extracorporeal blood treatment apparatus . . .”  It appears the term ‘an’ is missing after ‘providing.’  Claims 1 and 23 also seem to be missing the indefinite article ‘an’ before ‘extracorporeal blood treatment apparatus.’
Claims 5-16, 18-22 and 24-41 depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-16, 18-22 and 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Alternatively or in addition, claims 1, 2 5-16, 18-22 and 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
Claims 1, 2 and 23 follow with the underlined portions causing the indefiniteness rejection.
Claim 1:	An extracorporeal blood treatment system comprising: 
extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment comprising: 
one or more pumps, 
a venous blood circuit, 
an arterial blood circuit, and 
to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit; 
a display comprising a graphical user interface configured to depict a blood circuit pressure graphical element corresponding to the measured venous blood circuit pressure and arterial blood circuit pressure and a blood flow rate area corresponding to blood flow rate of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus; and 
a processor operatively coupled to the display and the extracorporeal blood treatment apparatus, wherein the processor is configured to: 
	display the blood flow rate area on the graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element, 
	allow a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus, 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit of the extracorporeal blood treatment using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus, and 
	display the blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate adjustment graphical element being moved to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus, 

a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment.
Claim 2: A method for an extracorporeal blood treatment system comprising: 
providing extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment comprising: 
one or more pumps, 
a venous blood circuit, 
an arterial blood circuit, and 
one or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit; 
displaying a blood flow rate area on a graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element; 

monitoring venous blood circuit pressure in the venous blood circuit of the extracorporeal blood treatment using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus and an arterial blood circuit pressure in the arterial blood circuit of the extracorporeal blood treatment using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus; and 
displaying a blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate of the extracorporeal blood treatment being adjusted using the blood flow rate adjustment graphical element, 
wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
an arterial portion comprising: 
a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment.
Claim 23:	An extracorporeal blood treatment system comprising: 
extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment comprising: 
one or more pumps, 
a venous blood circuit, 
an arterial blood circuit, and 
one or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and the arterial blood circuit pressure in an arterial blood circuit; 
a display comprising a graphical user interface configured to depict a blood circuit pressure graphical element corresponding to the measured venous blood circuit pressure and arterial blood circuit pressure, a blood treatment graphical element corresponding to one or more blood treatment processes of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus, and a patient graphical element symbolically depicting a patient undergoing the extracorporeal blood treatment using the extracorporeal blood treatment apparatus; and 
a processor operatively coupled to the display and the extracorporeal blood treatment apparatus, wherein the processor is configured to: 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus, 
	display the blood treatment graphical element and the patient graphical element on the graphical user interface, and 
display the blood circuit pressure graphical element between the blood treatment graphical element and the patient graphical element on the graphical user interface to indicate that the venous and arterial blood circuit pressures monitored from the venous and arterial blood circuits of the extracorporeal blood treatment apparatus, wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment.
The issues in apparatus claims 1 and 23 are similar, and several of the issues may also be present in method claim 2.
Regarding claims 1, 2 and 23, the notion of ‘one or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit’ implies a minimum of one pressure sensor.  However, it is unclear if a single pressure sensor is capable of measuring venous as well as arterial blood circuit pressure, as recited in the claim.
previously-monitored venous and arterial blood circuit pressure values of the extracorporeal blood treatment is unclear.  
With respect to independent claims 1 and 23 and other apparatus claims the boundaries of some functional language is unclear.
For example, claims 1 and 23, the claim recites “a display comprising a graphical user interface configured to depict a . . . . a blood flow rate area corresponding to blood flow rate of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus.”  Since the claim does not recite a structure associated with measuring blood flow rate, or mention measuring or monitoring a blood flow rate, it is unclear how the display can depict a blood flow rate area or blood flow rate value.  Thus, these claims do provide a discernible boundary regarding what provides the functional characteristic, since it does not appear that the recited functional characteristic clearly follows from the structure recited in the claim.  As such, it is unclear whether the claim requires some other structure, such as fluid flow rate sensors, that would provide or assist in providing the functional characteristic.
The notion of the processor being configured to allow a user to do certain tasks is  unclear.  Is this a capability of the display or the processor or both?  Also, some claims, such as claim 9, use different language such as ‘allowing’ rather than ‘allow’ which adds confusion.
Claim 23 recites “a blood treatment graphical element corresponding to one or more blood treatment processes of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus, and a patient graphical element symbolically depicting a patient undergoing the extracorporeal blood treatment using the extracorporeal blood treatment apparatus.”  

Claim 8 depends on claim 1, which is an apparatus claim, but claim 8 mentions ‘wherein the processor is further configured to execute or the methods further comprise.’ The use of the method in this context is unclear.
Claims 5-16, 18-22 and 24-41 depend on claims 1, 2 and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 2, 5, 6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US20120138533) (IDS of 10/01/2018).
Regarding claims 1, 2, 5, 6 and 23-25, Curtis et al. (Curtis) discloses an extracorporeal blood treatment system (Abstract) comprising: 
extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment ([0054], [0056]; Figure (Fig.) 2) comprising: 
one or more pumps ([0054]), 
a venous blood circuit ([0116], Figs. 16-18), 
an arterial blood circuit ([0116], Figs. 16-18), and 
one or more blood circuit pressure sensors ([0054])to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit ([0117]); 
a display comprising a graphical user interface configured to depict a blood circuit pressure graphical element corresponding to the measured venous blood circuit pressure and arterial blood circuit pressure and a blood flow rate area corresponding to blood flow rate of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus (Fig. 20); and 
a processor operatively coupled to the display and the extracorporeal blood treatment apparatus ([0075], Fig. 4), wherein the processor is configured to: 
	display the blood flow rate area on the graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element ([0065], [0117], Fig. 20, where a graphical element is interpreted as a diagrammatic or display element), 
	allow a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus ([0050], [0051]; where this is functional but not clearly associated with structure; impliedly one can allow a user to adjust the graphical element), 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit of the extracorporeal blood treatment using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus ([0094], [0118]), and 
display the blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate adjustment graphical element being moved to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus ([0117]-[0119], Figs. 20-25), 
wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment (Fig. 20), and 
an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment (Fig. 20).
Therefore, Curtis discloses the claimed invention, except
the venous portion also comprises:
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
the arterial portion also comprises: 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment.
However, displaying previously-monitored venous and arterial blood circuit pressure values is merely a matter of displaying historical information to compare with present data for any desired reason.  Curtis states that one can measure a patient status, including pulse, blood 
Thus, when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to include a graphical representation of previously-monitored arterial and venous blood circuit pressure values of the extracorporeal blood treatment as a means of visually comparing historical data to present values to assess the trajectory and potential effectiveness of the treatment.  
Moreover, it would have been obvious to configure the display to adjust and expand the graphical elements and graphical representations, and allow users to readily access and manipulate certain configurations, in any desired manner and combination, as a convenience to the user and as an accessible design choice for those authorized to adjust certain treatment parameters. 
Additionally, it would have been obvious to concomitantly display all numbers, including blood flow rate and blood circuit pressures, in one or more traditional graph formats well known in the art, for alternate visual review and interpretation of the numbers, and to accommodate users with such a preference.
The features of one or more dependent claims are drawn to various aspects of the graphical element and other features that a user can manipulate which appear to variations of manipulating the settings and user experiences.  Examiner views these features as minor and obvious variations on the same theme discussed above since one of ordinary skill in the art would have known how to configure the system for a multitude of adjustments by design choice).
Additional Disclosures Included: Claims 2 and 23: Claim 2 is an independent method claim and claim 23 is an independent apparatus claim. Each of these claims include many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claims 2 and 23, Curtis discloses or suggests a method for an extracorporeal blood treatment system comprising: 
providing extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment comprising: 
one or more pumps (claim 1 analysis), 
a venous blood circuit, 
an arterial blood circuit, and 
one or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit; 
displaying a blood flow rate area on a graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element; 
allowing a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus; 
monitoring venous blood circuit pressure in the venous blood circuit of the extracorporeal blood treatment using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus and an arterial blood circuit pressure in the arterial 
displaying a blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate of the extracorporeal blood treatment being adjusted using the blood flow rate adjustment graphical element, 
wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment (claim 1 analysis); Claim 23: An extracorporeal blood treatment system comprising: 
extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment comprising: 
one or more pumps, 
a venous blood circuit, 
an arterial blood circuit, and 
one or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and the arterial blood circuit pressure in an arterial blood circuit; 
a display comprising a graphical user interface configured to depict a blood circuit pressure graphical element corresponding to the measured venous blood circuit pressure and arterial blood circuit pressure, a blood treatment graphical element corresponding to one or more blood treatment processes of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus (Fig. 20, where blood flow rate a process), and a patient graphical element symbolically depicting a patient undergoing the extracorporeal blood treatment using the extracorporeal blood treatment apparatus (Figs. 20, 25); and 
a processor operatively coupled to the display and the extracorporeal blood treatment apparatus, wherein the processor is configured to: 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus, 
	display the blood treatment graphical element and the patient graphical element on the graphical user interface, and 
	display the blood circuit pressure graphical element between the blood treatment graphical element and the patient graphical element on the graphical user interface to indicate that the venous and arterial blood circuit pressures monitored from the venous and arterial blood circuits of the extracorporeal blood treatment apparatus, wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 

	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment (claim 1 analysis); Claims 5 and 24: The blood circuit pressure graphical element is displayed in proximity to the blood flow rate adjustment graphical element and moves with the blood flow rate adjustment graphical element in response to the blood flow rate being adjusted using the blood flow rate adjustment graphical element (Fig. 20); Claims 6 and 25: In the system, a graphical size of at least a portion of the blood circuit pressure graphical element is expanded in response to the blood flow rate being adjusted using the blood flow rate adjustment graphical element (this is largely functional but see claim 1 obviousness analysis); 

Claims 7-16, 18-22 and 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US20120138533), as applied to claim 1, 2 and 23 above, in view of Furuhashi et al. (US20140102959) and Schaefer et al. (US20160038665).
Regarding claims 7-16, 18-22 and 26-41, Curtis discloses the system of claim 1, except wherein the presently-monitored venous blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored venous blood circuit pressure value and a graphical representation of the presently-monitored venous blood circuit pressure value 
Curtis notes that one can use both alphanumeric and graphic representations of certain processes or features such as a start-up mode ([0083], [0087])
Furuhashi et al. (Furuhashi) discloses a blood purification apparatus which can easily and quickly find a cause for an alarm issuing.  The blood purification apparatus that performs blood purification treatment by purifying blood of a patient which is extracorporeally circulated and that includes a display device 2 which performs a display relating to the blood purification treatment (Abstract; Fig. 4).  An alarm screen displays at least any one of a numerical value of parameters of a monitoring subject relating to the blood purification treatment and a graphic indicating development of the parameters of the monitoring subject relating to the blood purification treatment and a setting value relating to the blood purification treatment ([0008]).  Thus, the Furuhashi system can depict both alphanumeric and graphical elements for the same parameter,  as desired.
Schaefer et al. (Schaefer) discloses extracorporeal blood treatment systems and methods to display status information for one or more fluids used in extracorporeal blood treatments. For example, a graphical user interface may include a fluids region depicting one or more fluid areas. Each fluid area may include pump and reservoir elements that depict flow rate information, reservoir volume information, and/or a notification related thereto (Abstract; Figs. 1-9).  During 
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to configure the system to include the claimed features, as a design choice, since Furuhashi teaches this as a useful feature in blood treatment.
Additional Disclosures Included: Claims 8 and 27: The venous portion of the blood circuit pressure graphical element further comprises
 a venous circuit pressure alarm limit graphical representation indicative of a venous circuit pressure alarm limit value for the monitored venous blood circuit pressure, wherein the venous circuit pressure alarm limit graphical representation is located in relation to the presently-monitored venous blood circuit pressure value to graphically indicate a quantitative difference between the presently-monitored venous blood circuit pressure value and the venous circuit pressure alarm limit value, 
wherein the arterial portion of the blood circuit pressure graphical element further comprises an arterial circuit pressure alarm limit graphical representation indicative of a arterial circuit pressure alarm limit value for the monitored arterial blood circuit pressure, wherein the arterial circuit pressure alarm limit graphical representation is located in relation to the presently-monitored arterial blood circuit pressure value to graphically indicate a quantitative difference 
wherein the processor is further configured to execute or the methods further comprise: 
allowing a user to select the venous circuit pressure alarm limit graphical representation to adjust the venous circuit pressure alarm limit value, and 
allowing a user to select the arterial circuit pressure alarm limit graphical representation to adjust the arterial circuit pressure alarm limit value (Curtis, [0013], [0053], [0062], [0078] Figs 22-24; Furuhashi, [0047]-[0051]; Schaefer, [0025], [0026], [0031] - [0033]; alternately, it would have been obvious to include appropriately configured circuit pressure alarms, and to configure the processor to control and execute the alarms accordingly, as a measure of patient safety); Claims 9 and 28: The processor is further configured to execute: 
allowing a user to select and drag the venous circuit pressure alarm limit graphical representation upwardly to increase the venous circuit pressure alarm limit value and downwardly to decrease the venous circuit pressure alarm limit value, and 
allowing a user to select and drag the arterial circuit pressure alarm limit graphical representation upwardly to increase the arterial circuit pressure alarm limit value and downwardly to decrease the arterial circuit pressure alarm limit value (claim 1 and 8 analyses; Schaefer, [0025], [0026], [0031] - [0033]); Claims 10 and 29: The venous circuit pressure alarm limit graphical representation is only displayed in response to the presently-monitored venous blood circuit pressure value being within a selected value of the venous circuit pressure alarm limit value, and wherein the arterial circuit pressure alarm limit graphical representation is only displayed in response to the presently-monitored arterial blood circuit pressure value being within a selected value of the arterial circuit pressure alarm limit value (as with the claim 8 Claims 11 and 30: The venous portion of the blood circuit pressure graphical element further comprises: 
an upper venous circuit pressure alarm limit graphical representation indicative of an upper venous circuit pressure alarm limit value for the monitored venous blood circuit pressure, and 
a lower venous circuit pressure alarm limit graphical representation indicative of a lower venous circuit pressure alarm limit value for the monitored venous blood circuit pressure, wherein the upper and lower venous circuit pressure alarm limit graphical representations are located in relation to the presently-monitored venous blood circuit pressure value to graphically indicate quantitative differences between the presently-monitored venous blood circuit pressure value and the upper and lower venous circuit pressure alarm limit values, 
wherein the processor is further configured to execute allowing a user to select and drag the venous portion upwardly to simultaneously increase both of the upper and lower venous circuit pressure alarm limit values and downwardly to simultaneously decrease both of the upper and lower venous circuit pressure alarm limit values, 
wherein the arterial portion of the blood circuit pressure graphical element further comprises: 
an upper arterial circuit pressure alarm limit graphical representation indicative of an upper arterial circuit pressure alarm limit value for the monitored arterial blood circuit pressure, and 
a lower arterial circuit pressure alarm limit graphical representation indicative of a lower arterial circuit pressure alarm limit value for the monitored arterial blood circuit pressure, 
wherein the processor is further configured to execute allowing a user to select and drag the arterial portion upwardly to simultaneously increase both of the upper and lower arterial circuit pressure alarm limit values and downwardly to simultaneously decrease both of the upper and lower arterial circuit pressure alarm limit values. (claim 1 and 8 analysis; Schaefer, [0025], [0026], [0031] - [0033]); Claims 12 and 31: The processor is further configured to execute allowing a user to automatically reset both of the upper and lower venous circuit pressure alarm limit values centered around the presently-monitored venous blood circuit pressure value and allowing a user to automatically reset both of the upper and lower arterial circuit pressure alarm limit values centered around the presently-monitored arterial blood circuit pressure value (Claim 7 and 8 analyses; Schaefer, [0025], [0026], [0031] - [0033]); Claims 13 and 32: The graphical representation of previously-monitored venous blood circuit pressure values comprises a venous blood circuit pressure line graph plotting the previously-monitored venous blood circuit pressure values over a trailing time period prior to the present, and wherein the graphical representation of previously-monitored arterial blood circuit pressure values comprises an arterial blood circuit pressure line graph plotting the previously-monitored arterial blood circuit pressure values over the trailing time period prior to the present (Claims 1, 7 and 8 analyses; Schaefer, [0025], [0026], [0031] - [0033]; where, in the interest of completeness of analysis, it would have been obvious to use appropriate present and historical information and trailing time periods, whether linear or non-linear periods, and to plot suitable graphs using such data to better understand the treatment Claims 14 and 33: The trailing time period is a non-linear time period (claim 13 analysis); Claims 15 and 34: The venous portion of the blood circuit pressure graphical element is selectable by a user to expand a graphical size of the venous portion on the graphical user interface increasing the displayable trailing time period of the venous blood circuit pressure line graph, and wherein the arterial portion of the blood circuit pressure graphical element is selectable by a user to expand a graphical size of the arterial portion on the graphical user interface increasing the displayable trailing time period of the arterial blood circuit pressure line graph (claim 13 analysis); Claims 16 and 35: In the system, expanding the graphical size of the venous portion further increases the displayable range of venous blood circuit pressure values of the venous blood circuit pressure line graph, wherein expanding the graphical size of the arterial portion further increases the displayable range of arterial blood circuit pressure values of the arterial blood circuit pressure line graph (claims 1, 7, 8 analysis, where one can readily configure system for a multitude of adjustments by design choice); Claims 18 and 37: The blood circuit pressure graphical element is only displayed on the graphical user interface in response to the patient being connected to at least one of the venous and arterial blood circuits of the extracorporeal blood treatment system (claims 1, 7, 8 analyses); Claims 19 and 38: The at least one of the venous portion and the arterial portion of the blood circuit pressure graphical element is graphically emphasized in response to issuance of a blood circuit pressure alarm state (claims 1, 7, 8 analyses); Claims 20 and 39: In the system, a graphical size of at least one of the venous portion and the arterial portion of the blood circuit pressure graphical element on the graphical user interface is increased in response to issuance of the blood circuit pressure alarm state (claims 1, 7, 8 analyses); Claims 21 and 40: The graphical user interface other than the at least one of the venous portion and the arterial portion of the blood circuit pressure graphical element Claim 22 and 41: The display comprises a touchscreen (Curtis, [0076], [0077], [0111]); Claim 26: The presently-monitored venous blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored venous blood circuit pressure value and a graphical representation of the presently-monitored venous blood circuit pressure value proximate the graphical representation of previously-monitored venous blood circuit pressure values, and wherein the presently-monitored arterial blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored arterial blood circuit pressure value and a graphical representation of the presently-monitored arterial blood circuit pressure value proximate the graphical representation of previously-monitored arterial blood circuit pressure values (claim 7 analysis); and Claim 36:.
The graphical user interface is configured to depict a graphical representation of one or more blood lines extending from the patient graphical element to the blood treatment graphical element to indicate that the patient is connected to the extracorporeal blood treatment system for the extracorporeal blood treatment, wherein the blood circuit pressure graphical element is located along the graphical representation of the one or more blood lines (Curtis, [0116], Figs. 17, 20, 23, 26).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, 
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/


'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.'No Matter Where You Come from, So Long as You Are a Black Man [Woman], You Are an African' -- Peter Tosh.